 


114 HRES 293 EH: Expressing concern over anti-Israel and anti-Semitic incitement within the Palestinian Authority.
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 293 
In the House of Representatives, U. S.,

November 2, 2015
 
RESOLUTION 
Expressing concern over anti-Israel and anti-Semitic incitement within the Palestinian Authority. 
 
 
Whereas the 1995 Interim Agreement on the West Bank and the Gaza Strip, commonly referred to as Oslo II, specifically details that Israel and the Palestinian Authority shall abstain from incitement, including hostile propaganda, against each other and, without derogating from the principle of freedom of expression, shall take legal measures to prevent such incitement by any organizations, groups or individuals within their jurisdiction; Whereas the Oslo II agreement further states that Israel and the Palestinian Authority will ensure that their respective educational systems contribute to the peace between the Israeli and Palestinian peoples and to peace in the entire region; 
Whereas Palestinian Authority incitement against Israelis has continued unabated for many years despite periods of negotiations between Israel and the Palestinian Authority; Whereas this incitement takes on many forms, and has included the glorification of terrorists who have murdered Israeli civilians; advocating struggle against Israel despite entering into negotiations with Israel; the demonization of Jews and Israelis, including by the use of anti-Semitic motifs; the denial of Israel’s existence and its delegitimization as evidenced by the absence of Israel on official maps used in Palestinian Authority institutions; and false claims that Israel or the Jews are endangering Muslim holy sites, such as the Al-Aqsa mosque/Temple Mount in Jerusalem; 
Whereas in June 2013, Abbas referenced Israeli acts which indicate an evil and dangerous plot to destroy Al-Aqsa and build the alleged temple; Whereas on September 16, 2015, Abbas stated on Palestinian television that we welcome every drop of blood spilled in Jerusalem. This is pure blood, clean blood, blood on its way to Allah. With the help of Allah, every martyr will be in heaven, and every wounded will get his reward; 
Whereas since mid-September 2015 there has been a wave of Palestinian violence in Israel and the West Bank, including stabbings, shootings, and other terrorist acts; Whereas this situation has been inflamed by statements made by Palestinian President Abbas, other Palestinian officials, clerics, and official Palestinian Authority media, and frequently amplified on social media platforms; 
Whereas these statements have included repeated false claims that Israel seeks to change the status quo on the Temple Mount/al-Aqsa Mosque compound; Whereas despite the incitement-induced wave of terrorism, the Palestinian Authority security forces and the Israel Defense Forces have continued security cooperation; 
Whereas section 7038 of the Consolidated and Further Continuing Appropriations Act, 2015 states that none of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation; Whereas section 7040(e) of the Consolidated and Further Continuing Appropriations Act, 2015 requires the Secretary of State, if the President waives section 7040(a) of that Act, to certify and report to the Committees on Appropriations prior to the obligation of funds that * * * the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel; and 
Whereas the Palestinian Authority has not fully lived up to its prior agreements with Israel to end incitement and should do more to prepare the Palestinian people for peace with Israel: Now, therefore, be it  That the House of Representatives— 
(1)expresses support and admiration for individuals and organizations working to encourage cooperation between Israelis and Palestinians; (2)strongly condemns the wave of violent attacks in Israel and the West Bank; 
(3)reiterates the strong condemnation of anti-Israel and anti-Semitic incitement to violence in the Palestinian Authority as antithetical to the cause of peace; (4)calls on the Palestinian Authority to— 
(A)immediately discontinue incitement to violence in all Palestinian Authority-controlled media outlets, and officially and publicly repudiate attacks against Israelis and engage in a sustained effort to publicly and officially rebuke anti-Israel incitement to violence;  (B)continue important security cooperation with Israel; and
(C)agree to unconditionally renew direct talks with the Israelis, including the reconstitution of the Trilateral Commission on Incitement; (5)encourages responsible nations to condemn in the strongest possible terms incitement to violence by the Palestinian Authority; 
(6)expresses support for the Government of Israel in its fight against terror; (7)directs the Department of State to regularly monitor and publish information on all official incitement by the Palestinian Authority against Jews and the State of Israel; and 
(8)calls on the Administration to continue publicly repudiating and raising the issue of Palestinian anti-Israel incitement to violence in all appropriate bilateral and international forums.  Karen L. Haas,Clerk. 